Order unanimously reversed on the law without costs and petition dismissed. Memorandum: Supreme Court properly found that petitioner, a registered voter in the Republican Party, had standing to challenge the nomination (Matter of Mazur v Kelly, 170 AD2d 1037; Matter of Delmont v Kelly, 172 AD2d 1067). The court also correctly found that all necessary parties were properly joined (CPLR 1001 [a]; Matter of Mazur v Kelly, supra).
The court erred, however, in concluding that the Executive Committee of the City of Buffalo Republican Committee was without authority to make the nomination in question because the City of Buffalo Republican Committee Rules were not filed with the State Board of Elections. Election Law § 2-114 does not require the City of Buffalo Republican Committee Rules to be filed with the State Board of Elections. Nor do the Rules of the Erie County Republican Committee require that the City of Buffalo Republican Committee file its rules, since they require compliance only with Election Law § 2-114. (Appeal from Order of Supreme Court, Erie County, Fallon, J.—Election Law.) Present—Doerr, J. P., Denman, Boomer, Pine and Balio, JJ. (Order entered Oct. 23, 1991.)